Citation Nr: 0027844	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-14 990	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hidradenitis 
suppurative, status post incision and drainage of the left 
axilla and status post removal of the right axillary gland, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1975 to February 
1979. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for the 
disability at issue and assigned a noncompensable evaluation, 
effective December 1, 1997.  That rating action also denied 
reopening of a claim for service connection for a lumbosacral 
strain and denied entitlement to a compensable evaluation 
based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 (1999) (the veteran's 
only other service-connected disorder being a wart on the 
left hand, also assigned a noncompensable rating).  The 
veteran's notice of disagreement (NOD) of June 1998 expressed 
disagreement with the rating action and this was clarified in 
April 1999 to be limited solely to the claim for a 
compensable rating for the disability now at issue.  
Thereafter, a December 1999 rating action granted an increase 
to a 10 percent rating for the disability at issue, effective 
December 1, 1997 (rendering moot any possible claim for a 
compensable rating under 38 C.F.R. § 3.324) and also again 
denied reopening of the claim for service connection for a 
lumbosacral strain.  No NOD has been filed as to the December 
1999 denial of reopening of the claim for service connection 
for a lumbosacral strain.  


REMAND

On VA examination in March 1998 the veteran reported that she 
had had right axillary sweat glands removed in about 1990 but 
she still had a problem behind her right ear and in her left 
axilla.  Subsequent to that examination, in April 1999 the 
veteran underwent excision of left axillary hidradenitis and 
in June 1999, she underwent reconstruction of her left axilla 
and recovered appropriately.  

In light of the recent surgery, it is the judgment of the 
Board that further development is in order.  Accordingly, the 
case is remanded for the following action:  

1.  The RO should contact the veteran 
and request that she provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain pertinent treatment records 
identified by the veteran which are not 
currently of record.  

If private treatment records are 
requested but not obtained, the veteran 
and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain these records.  38 
C.F.R. § 3.159 (1999).  

2.  Following the receipt of any 
additional records, and even if no 
additional records are received, the RO 
should schedule the veteran for an 
examination by for the purpose of 
determining the nature and severity of 
her service-connected disorder.  The 
claims folder and a copy of this remand 
should be made available and reviewed by 
the examiner prior to the examination of 
the veteran.  All indicated tests and 
studies should be performed.  

3.  After the action requested has been 
completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should readjudicate 
the issue on appeal.  

If any benefit sought, for which a timely NOD was filed, is 
not granted to the veteran's satisfaction, the RO should 
issue a supplemental statement of the case.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of her claim.  
38 C.F.R. § 3.655 (1999).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


